DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 13 November 2018 and 4 March 2021. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 6, and 15 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 15/233,149 filed on 10 August 2016, which claims benefit of U.S. Provisional Application No. 62/207,335 filed on 19 August 2015.

An IDS was received on 28 August 2019 and 20 February 2020. All references have been considered at the time of the pre-interview first Office action and were acknowledged into the record at that point; however, due to the voluminous number of references in the IDS they were only briefly considered. It is noted that the cloaking of a relevant reference by inclusion in a long list of citations may not comply with the Applicant’s duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). Therefore, the applicant is encouraged to present a concise statement as to the relevance of any particular documents known to be material for patentability as defined by 37 C.F.R. § 1.56.

This application is examined under the First Action Interview Pilot program. The applicant requested an interview, which was held. During said interview the applicant’s representative indicated a desire to waive the First Action Interview Office Action and file claim amendments; however no amendments or waiver have been received. As the examiner can wait no longer, this First Action Interview Office Action is provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of matching records of entities from one set of data to records of a second set of data likely to be associated with the same entity. 
This judicial exception is not integrated into a practical application because the additional limitations are either generic computing components that do nothing to meaningfully limit the claim, or are merely limitations directed to extra-solution activity of outputting a result. See MPEP 2106.05(g). Looking at the independent claims, all the limitations with the exceptions of "non-transitory computer-readable storage medium", "processor", "data store", "computing device", and the final limitations of outputting the results to a client computing device are capable of being performed mentally. These additional limitations are either generic computing components that do nothing to meaningfully limit the claim, or, with 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.
The dependent claims add further specificity to the abstract idea, and some (e.g. claim 8) add further specificity to the extra-solution activity. But none integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte et al. (U.S. PGPub No. 2016/0239496 A1) (hereinafter Motte) in view of Lee et al. (U.S. PGPub No. 2008/0168054 A1) (hereinafter Lee).

As per claim 1, Motte teaches a method comprising: 
obtaining a first plurality of records, wherein each record of the first plurality of records is associated with a respective entity and comprises a first one or more fields (0030 and 0034 – each document, or even sentence, may be considered a record); 
obtaining a second plurality of records, wherein each record of the second plurality of records is associated with a respective entity and comprises a second one or more fields (0030 and 0034); 
generating a plurality of record pairs, wherein each record pair in the plurality of record pairs comprises a respective first record from the first plurality of records and a respective second record from the second plurality of records, and wherein at least one field of the first record differs from a corresponding field of the second record (0045); 
determining a respective match score for each of the plurality of record pairs, the respective match scores comprising probabilities that the respective first record and second record of the respective record pairs are associated with a respective same entity (0045 – reliability score); 
identifying, for each record in the first plurality of records, a respective cluster of record pairs, wherein each record pair in the cluster includes the record (0054-56); 
determining, based at least in part on the respective match scores and one or more criteria for evaluating clusters, that each cluster of record pairs corresponds to a respective entity (0055 – extrinsic criteria = criteria for evaluating); 
identifying, for each cluster of record pairs, a respective record in the second plurality of records based at least in part on the match scores of the record pairs in the cluster (Step 344; see also 0054-56, 0052, and 0045); and 
outputting the respective record in the second plurality of records to a client computing device (0091; Figure 7 and corresponding description).

outputting the clusters of record pairs and the respective record in the second plurality of records to a client computing device. Lee does teach this. Lee at 0041. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lee into the invention of Motte in order to output the clusters of record pairs to a computing device along with the respective record. This would have been clearly advantageous as it would allow the user of the client device to be able to visualize the relationship between clusters and elements of the clusters. The combination hereinafter ML.

As per claim 6, ML teaches a system (Motte at 0010) comprising: 
a data store configured to store a first plurality of records and a second plurality of records, wherein each record in the first and second pluralities of records is associated with a respective entity (Motte at 0106-09 and 0055); and 
a computing device including a processor in communication with data store, wherein the processor is configured to execute computer-executable instructions (Motte at 0105) to at least: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 15, ML teaches a non-transitory computer-readable storage medium including computer-executable instructions (Motte at claim 20) that, when executed by a processor, cause the processor to: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.


The method of Claim 1, wherein individual records of the second plurality of records include a canonical name for a respective entity;
The method of Claim 1, wherein individual records of the second plurality of records include a canonical location for a respective entity;
However the differences in the claim limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The method would be performed the same regardless of the contents of the individual records of the second plurality of records.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the individual records of the second plurality of records include a canonical name or location for a respective entity. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 7, ML teaches the system of Claim 6, wherein the processor is further configured to at least identify, for each cluster of record pairs, a geographical location corresponding to the cluster based at least in part on the respective match scores (Motte at 0065 and Figure 5A and its corresponding description).

the system of Claim 6, wherein each record in the first plurality of records is associated with a respective merchant, and wherein each record in the second plurality of records is associated with a respective transaction (Motte at 0042).

As per claim 10, ML does not appear to explicitly disclose: The system of Claim 6, wherein no two records of the first plurality of records are associated with the same entity. However this is a variation that is obvious to try; In practicality there are only a finite number of options for whether the records of the first plurality of records are associated with the same entity or not. There is always a design pressure in the art to efficiently store and retrieve data, and in particular data about a particular entity (i.e. disambiguated). It would have been obvious to one of ordinary skill in the art to try having no two records of the first plurality of records be associated with the same entity in the system of ML in an attempt to provide a more efficient, via disambiguation, entity storage, as a person with ordinary skill has a good reason to pursue the known options for record storage within his or her technical grasp. In turn, because having the first plurality of records with no two records being associated with the same entity when used in the system of ML has the predicted properties of the more efficient storage, it would have been obvious.

As per claim 12, ML teaches the system of Claim 6, wherein the processor is further configured to identify a first subset of the second plurality of records as a first group based at least in part on a first field of individual records in the first subset (Motte at Step 344; see also 0054-56, 0052, and 0045).

As per claim 13, ML teaches the system of Claim 12, wherein at least one cluster of record pairs is generated based at least in part on the first group (Motte at Step 344; see also 0054-56, 0052, and 0045).

As per claim 14, ML teaches the system of Claim 12, wherein the processor is further configured to: identify a second subset of the second plurality of records as a second group based at least in part on a second field of individual records in the second subset; and identify a third subset of the second plurality of records as a third group based at least in part on the first group and the second group (Motte at Step 344; see also 0054-56, 0052, and 0045).

As per claim 16, see examiner’s remarks regarding claims 1 and 15.

As per claim 17, see examiner’s remarks regarding claims 1 and 15.

As per claim 18, ML teaches the non-transitory computer-readable storage medium of Claim 15, wherein the computer-executable instructions further cause the processor to filter the record pairs in a first cluster of record pairs, and wherein the entity associated with the first cluster of record pairs is determined based at least in part on the filtered record pairs (Motte at 0014; see also examiner’s remarks regarding claims 1 and 15.).


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte in view of Lee as applied to claim 1 above, and further in view of Martinez et al. (U.S. PGPub No. 2010/0125604 A1) (hereinafter Martinez).

As per claim 4, ML does not appear to explicitly disclose: The method of Claim 1 further comprising determining, for the record that is included in each record pair of a first cluster of record pairs, a canonical value for at least one field of the first one or more fields based at least in part on the match scores of the record pairs in the first cluster. However Martinez does teach determining a canonical value. See e.g. Martinez at 0004. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Martinez into the combination of ML in order to determine, for the record that is included in each record pair of a first cluster of record pairs, a canonical value for at least one field of the first one or more fields based at least in part on the match scores of the record pairs in the first cluster. This would have been clearly advantageous as it would allow the system to better understand the context of the values being interpreted. See generally Martinez at 0004 and Motte at 0033. The combination hereinafter MLM.

As per claim 5, MLM teaches the method of Claim 4, wherein the canonical value comprises a name, street address, city (Martinez at 0134-40), business, or phone number.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte in view of Lee as applied to claim 1 above, and further in view of Yip et al. (U.S. PGPub No. 2013/0016106 A1) (hereinafter Yip).

As per claim 8, ML does not appear to explicitly disclose: the system of Claim 7, wherein the processor is further configured to at least cause the client computing device to display a heat map including, for individual clusters of record pairs, information regarding the size of the cluster at the geographical location corresponding to the cluster. However Yip does explicitly teach that which ML does not. Yip at 0007. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Yip into the combination of ML in order to have display a heat map including, for individual clusters of record pairs, information regarding the size of the cluster at the geographical location corresponding to the cluster. This would have been clearly advantageous as it would more effectively convey information about the clusters to the users of the system of ML.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte in view of Lee as applied to claim 1 above, and further in view of Griffith (U.S. PGPub No. 2011/0282890 A1) (hereinafter Griffith).

As per claim 11, ML does not appear to explicitly disclose: The system of Claim 6, wherein the processor is further configured to apply one or more cleaning functions to a first field of each record in the first plurality of records and a corresponding second field of each record in the second plurality of records. However Griffith does explicitly teach that which ML does not. Griffith at 0024 and 0095. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Griffith into the combination of ML in order to have one or more cleaning functions applied to a first field of each record in the first plurality of records and a corresponding second field of each record in the second plurality of records. This would have been clearly advantageous as it would improve the functioning of the system of ML by correcting data that has been determined to be erroneous.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte in view of Lee as applied to claim 1 above, and further in view of Singh et al (U.S. PGPub No. 2011/0173189 A1) (hereinafter Singh).

As per claim 19, ML does not appear to explicitly disclose: The non-transitory computer-readable storage medium of Claim 15, wherein the computer-executable instructions further cause the processor to prune the record pairs in each cluster of record pairs to produce a bipartite graph. However Singh does explicitly teach that which ML does not. Singh at 0059; see also Singh at 0090. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Singh into the combination of ML in order to prune the record pairs in each cluster of record pairs to produce a bipartite graph. This would have been clearly advantageous as it would aid in modeling the relationships between different classes of objects (e.g. entity and address), thereby aiding in disambiguation and clustering. The combination hereinafter MLS.

As per claim 20, MLS teaches the non-transitory computer-readable storage medium of Claim 19, wherein the record pairs are pruned based at least in part on the probabilities (See examiner’s remarks regarding claims 19, 1, and 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165